In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered August 13, 1974, which is in favor of defendant upon the trial court’s dismissal of the complaint at the close of the entire case at a jury trial. The judgment also recites that the third-party complaint is dismissed. Judgment reversed, on the law and in the interest of justice, and new trial granted as to all parties and causes, with costs to *911abide the event. No questions of fact were considered or reached on this appeal. The issue of constructive notice was a question of fact for the jury. Under the circumstances, it was error for the Trial Justice to dismiss the complaint at the close of the entire case. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.